Letton, J.,
dissenting.
Under the principles announced in State v. Ure, 91 Neb. 31; Stewart v. Barton, 91 Neb. 96; Allan v. Kennard, 81 Neb. 289, and State v. Hevelone, 92 Neb. 748, I think the statute does not violate the constitutional provisions, though I admit that, if the earlier cases in this court cited in the opinion were followed, it is a very close question. I prefer the more liberal construction of the late cases and therefore dissent. Moreover, the former statutes nil in-*483elude “other county buildings,” while the present statute applies only to courthouses and jails.
The following opinion on motion for rehearing was filed April 17, 1914.